Name: Council Regulation (EEC) No 1344/86 of 6 May 1986 amending Regulation (EEC) No 876/68 as regards the fixing of export refunds on certain milk products by tender
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy
 Date Published: nan

 No LI 19/36 Official Journal of the European Communities 8.5.86 COUNCIL REGULATION (EEC) No 1344/86 of 6 May 1986 amending Regulation (EEC) No 876/68 as regards the fixing of export refunds on certain milk products by tender THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (*), as last amended by Regulation (EEC) No 1335/ 86 (J), and in particular Article 17 (3) thereof, Having regard to the proposal from the Commission (3), Whereas Regulation (EEC) No 876/68 (4), as last amended by Regulation (EEC) No 2429/72 (5), laid down general rules for granting export refunds on milk and milk products and criteria for fixing the amount of such refunds ; Whereas Regulation (EEC) No 876/68 should be amended following the latest amendment to Article 17 (2) of Regulation (EEC) No 804/68 , HAS ADOPTED THIS REGULATION : Article 1 The following Article shall be inserted in Regulation (EEC) No 876/68 : !Article 5a Article 5 shall not apply where the amount of the refund is fixed by tender.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 May 1986 . For the Council The President P. H. van ZEIL (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) See page 19 of this Official Journal . O OJ No C 85 , 14 . 4 . 1986, p. 76 . "(4) OJ No L 155 , 3 . 7 . 1968 , p. 1 . ( 5) OJ No L 264 , 23 . 11 . 1972 , p. 1 .